Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 with further election of Species D1 covered by claims 1-11 ans 14  in the reply filed on 04 December 2020 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one Group of claims and species woul encompass a search for the subject matter of the remaining claims and species.  Thus, the search and examination of the entire application would be made without serious burden.   This is not found persuasive because with  respect to photoresist compositions the search for negative photoresists (applicant’s specification  [0037] to [0050]) is different than that for positive photoresists (applicants’ specification [0033] to [0036] and the search for compositions  for imaging are different than searches for the methods of imaging whether electron beam or  ultraviolet light, EUV or x ray as set forth in [0183].  The nature of the polymer resins vary depending upon whether a curable or remaining material is formed by exposure  to electromagnetic wavelenght or other imaging source such as electron beam and the nature of the polymer resins vary dependent upon the nature of the developer used.  Applicants claimed invention encompasses resist compositions with crosslinking agents as set forth in [0038] as well those without such crosslinking agents thus the searching for the different polymers set forth combined with specific sulfonium salts as set forth in the species set forth in the Examples of Applicants’ specification yields a burdensome search each different group of compositions as set . 
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-13 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Fujiwara et al (US 10,754,248) as evidenced by the English translation of Foreign Application JP 2017-55526 having a filing date of 22 March 2017 and cited as foreign priority for Fujiwara et al.
Applicant (SHIN-ETSU CHEMICAL CO., LTD.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The effective filing date for this application is 19 June 2018.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
With respect to applicant’s claims 1-10, Fujiwara et al teach in their abstract and col. 2, forming high-resolution resist patterns with  resist compositions comprised of a sulfonium salt capable of providing a resist composition having few defects in photolithography where a high energy beam is used as a light source and excellent  performance with respect to acid diffusion wherein said sulfonium salt includes a cation and an anion and the cation has a partial structure represented by the following formula (1) excluding the sulfonium salt having a cation represented by the following gneral formula (1’): 
    PNG
    media_image1.png
    129
    441
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    671
    548
    media_image2.png
    Greyscale
  These sulfonium salts are a narrower genus within the genus of those of applicants’ invention wherein the option of bonding to form a ring with each other with Ra and Rb in applicants’ invention is further limited with “to form a ring with the carbon atom to which Ra and Rb are bonded.  The examiner is not sure how Ra and Rb can be bonded together to form a ring without 

    PNG
    media_image3.png
    924
    512
    media_image3.png
    Greyscale
 wherein 
 
    PNG
    media_image4.png
    368
    297
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    1153
    642
    media_image5.png
    Greyscale

 from column 87 showing choices of monomer which are species of applicants (B) polymer   wherein (B1) in applicants’ invention is v=1, A1= single bond,w is 0 or 1 and b=1 and R11 having A=0 or 1 or 2 or 4. Note the (6) repeating unit set forth for (B) always is present and always has an acid labile group.

 Fujita et al teach in the paragraph bridging col. 8-9 that the effect of their invention was as follows:   
“As described above, the sulfonium salt of the present invention can provide a chemically amplified resist composition having few defects in photolithography where a high energy beam such as KrF and ArF excimer laser lights, electron beam (EB), and extreme ultraviolet rays (EUV) is used as a light source, and excellent in lithography performance such as MEF, EL, LWR, and CDU by controlling acid diffusion. By using a resist composition including the sulfonium salt, excellently rectangle micropatterns having few defects can readily be formed.”
 Explicit examples of the sulfonium salts of Fujiwara et al  are  from col. 121 
    PNG
    media_image6.png
    254
    623
    media_image6.png
    Greyscale
from col. 125 
    PNG
    media_image7.png
    236
    801
    media_image7.png
    Greyscale
 from col 127
    PNG
    media_image8.png
    273
    414
    media_image8.png
    Greyscale
and from col. 128 
    PNG
    media_image9.png
    268
    449
    media_image9.png
    Greyscale
 and col. 129-130 
    PNG
    media_image10.png
    238
    522
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    295
    434
    media_image11.png
    Greyscale
  and col. 131 and 132 
    PNG
    media_image12.png
    246
    478
    media_image12.png
    Greyscale
  and from col. 135-137 
    PNG
    media_image13.png
    441
    433
    media_image13.png
    Greyscale
 and 
    PNG
    media_image14.png
    968
    453
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    172
    336
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    338
    416
    media_image16.png
    Greyscale
 .     
With respect to applicant’s claims 1-10, the formation of chemically amplified photoresists as disclosed by Fujiwara et al wherein the composition is comprised of any of the sulfonium salts set forth with resin component (B)  comprised of any one of the exclusively set forth units (7) such as the phenolic units set forth specifically would have been prima facie obvious to form chemically amplified resist composition having few defects in photolithography where a high energy beam such as KrF and ArF excimer laser lights, electron beam (EB), and extreme ultraviolet rays (EUV) is used as a light source, and excellent in lithography performance such as MEF, EL, LWR, and CDU by controlling acid diffusion.

The examiner found the same dislosures in Japanese application 2017-055526 such that the disclosure of Fujikawa et al has an effective filing date of 22 March 2017.


    PNG
    media_image17.png
    313
    660
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    750
    685
    media_image18.png
    Greyscale
 See [0068] to [0074] for examples of cations  explicitly set forth and prefered anions set forth ofin [0074] to [0089] 
    PNG
    media_image19.png
    415
    700
    media_image19.png
    Greyscale
   
    PNG
    media_image20.png
    808
    670
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    541
    652
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    151
    660
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    486
    683
    media_image23.png
    Greyscale

And 
    PNG
    media_image24.png
    107
    662
    media_image24.png
    Greyscale
 and
    PNG
    media_image25.png
    86
    618
    media_image25.png
    Greyscale
 and from [0135]: 
 
    PNG
    media_image26.png
    53
    206
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    209
    645
    media_image27.png
    Greyscale

and 
    PNG
    media_image28.png
    113
    652
    media_image28.png
    Greyscale
and see the examples therein wherein the same photoacid generators which were set forth above for Fujiwara et al (US) are also set forth. 
The examiner notes that applicants have not made comparisons with respect to the compositions of Fujiwara et al showing unexpected results obtained by combining the phenolic 
    PNG
    media_image29.png
    224
    828
    media_image29.png
    Greyscale
 and outside the scope of the sulfonium salts of Fujiwara et al taught to have improved chemically amplified resist composition having few defects in photolithography where a high energy beam such as KrF and ArF excimer laser lights, electron beam (EB), and extreme ultraviolet rays (EUV) is used as a light source, and excellent in lithography performance such as MEF, EL, LWR, and CDU by controlling acid diffusion.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 
Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner notes that Fujiwara et al do not address the added repeating units set forth in applicants’ claims 11 and 14 to the photoresist compositions set forth. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagai et al (US 7812105 B2) is cited as an English equivalent of WO 2006/121096 cited by applicants.  The examiner noted applicants did present an English translation of WO 2006/121096). Takhashi et al (US 2005/0079441 A1) is cited as an English language member of the same patent family as JP 4621806 B2.   The examiner notes that applicants did include a machine generated English translation of JP 4621806 B2 with their citation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/26/2021